Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed September 2, 2010.
 
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00781-CR

 
In Re Robert Mitchell Alexander,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On Tuesday, August 17, 2010, relator, Robert Mitchell
Alexander, filed a petition for writ of mandamus in this Court.  See Tex.
Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In
the petition, relator asks this court to compel the presiding judge of the 176th
District Court of Harris County to vacate relator’s felony conviction.
Relator’s conviction for capital murder was affirmed
in 1999.  See Alexander v. State, 01-98-00506-CR; 1999WL 977815 (Tex.
App.—Houston [1st Dist.] October 28, 1999, pet. ref’d).  In his
petition, relator seeks post-conviction habeas relief.  Although courts of
appeals have jurisdiction in criminal matters, only the Texas Court of Criminal
Appeals has jurisdiction over matters related to final post-conviction felony
proceedings.  Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (orig. proceeding).  Because we do not have jurisdiction over
the requested relief, the petition for writ of mandamus is ordered dismissed.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Frost, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).